179 U.S. 442 (1900)
CHICAGO, MILWAUKEE AND ST. PAUL RAILWAY COMPANY
v.
BOSWORTH, RECEIVER.
No. 11.
Supreme Court of United States.
Argued October 24, 25, 1899.
Decided December 17, 1900.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Mr. Burton Hanson for petitioners.
Mr. Bluford Wilson for Bosworth.
MR. JUSTICE WHITE delivered the opinion of the court.
The decision of the controversy presented in this record is controlled by the principles announced in the opinion just delivered in Huntting Elevator Company v. Bosworth, No. 12 of this term. The claim of the railroad company was for the value of certain cars, admittedly owned by it, which had been received by the Peoria Company at various times on and prior to October 28, 1894, from a connecting carrier, upon shipments of barley from various points to commission merchants in St. Louis, the cars, except in one or two instances, being routed on the way bills to East St. Louis. The cars so taken by the Peoria Company were deposited on the tracks at East St. Louis set apart for the use of the Peoria Company under the circumstances disclosed in the opinion in the Huntting Elevator Company case, and, while awaiting orders from the consignees for further movement, were destroyed in the fire of October 28, 1894. The Circuit Court entered a decree in favor of the railroad company, but this decree was reversed by the Circuit Court of Appeals.
*443 For the reasons stated in the opinion in the Huntting Elevator Company case
The decree of the Circuit Court of Appeals must be reversed and the decree of the Circuit Court of the United States for the Southern District of Illinois affirmed.